      Case 3:20-cv-00375-MHT-CSC Document 13 Filed 07/08/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


McARTHUR LYNCH, JR.,                       )
                                           )
       Plaintiff,                          )
                                           )           CIVIL ACTION NO.
       v.                                  )             3:20cv375-MHT
                                           )                  (WO)
AMY NEWSOME, et al.,                       )
                                           )
       Defendants.                         )

                                       OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,        filed            this         lawsuit     challenging        the

constitutionality                 of      his      criminal          convictions,

complaining of the conditions of confinement when he

was    in   a   county          jail   awaiting        trial    in   2012,    and

complaining          of     the     actions       of     various      individuals

connected       to        the     criminal       process       leading   to   his

convictions.          This lawsuit is now before the court on

the    recommendation             of     the    United     States      Magistrate

Judge that plaintiff’s case be dismissed.                            There are no

objections to the recommendation.                        After an independent

and de novo review of the record, the court concludes
   Case 3:20-cv-00375-MHT-CSC Document 13 Filed 07/08/20 Page 2 of 2



that the magistrate judge’s recommendation should be

adopted.

    An appropriate judgment will be entered.

    DONE, this the 8th day of July, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
